Citation Nr: 1202687	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-35 671	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for paraplegia due to radiculopathy associated with a lumbosacral spine disorder, separate from functional paraplegia associated with somatoform disorder and depression.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008  rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied service connection for (1) a separate evaluation for a back disability and (2) a separate evaluation for functional paraplegia (claimed as loss of use of lower extremities).

The Board notes that, in a May 2002 application for VA benefits, the Veteran claimed service connection for residuals of a back injury and a chronic left leg condition.  Thereafter, in a January 2003 rating decision the RO granted service connection for somatoform disorder and depression with functional paraplegia (claimed as back injury and chronic left leg condition).  In that rating decision, the RO determined that the Veteran's paraplegia was a symptom of a mental condition and not due to a physical condition.  Consequently, in the January 2003 rating decision, the RO evaluated all symptomatology of the Veteran's paraplegia under the diagnostic criteria of VA's Schedule for Rating Disabilities pertaining to somatoform disorder and depression.  See 38 C.F.R. § 4.130 (2011).  The decision did not assign a separate disability rating for any musculoskeletal symptoms of the low back, or for any neuromuscular symptoms constituting paraplegia resulting from a low back injury or resulting disability.

In the Veteran's representative's November 2011 Informal Hearing Presentation, she raises the issue of entitlement to service connection for bowel dysfunction, to include as secondary to the Veteran's service-connected somatoform disorder and depression with functional paraplegia.  This issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's has a chronic lumbosacral spine disorder that as likely as not had its onset during active service.

2.  The preponderance of the evidence shows that the Veteran does not have  paraplegia that is due to radiculopathy associated with a lumbosacral spine disorder or that is separate from functional paraplegia associated with somatoform disorder and depression.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a chronic lumbosacral spine disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Paraplegia separate from functional paraplegia associated with somatoform disorder and depression was not incurred in or aggravated during military service, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As the Board's decision to grant service connection for a chronic lumbosacral disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

Pertinent to the Veteran's claim of entitlement to service connection for paraplegia, VA's duty to notify was satisfied by way of a November 2007 letter, sent prior to the initial April 2008 rating decision, which fully addressed the notice elements.  Specifically, such letter informed the Veteran of what evidence was required to substantiate his service connection claim on a direct basis and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

With respect to the secondary aspect of the Veteran's service connection claim, the Board notes that the VCAA letter failed to address such theory of entitlement.  This being the case, the VCAA notice as relevant to the secondary aspect of the Veteran's claim was defective. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error. 

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the secondary aspect of the Veteran's claim based on notice that was provided to him during the course of his appeal.  Specifically, the October 2008 statement of the case informed the Veteran of 38 C.F.R. § 3.310 , the regulation governing secondary service connection, which provides that service connection may be granted for a disease or injury that resulted from a service-connected disability or was aggravated thereby.   

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the secondary aspect of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b)(1) . 

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Board notes that the Veteran was afforded numerous VA examinations with opinions regarding his claim.  Additionally, the Board obtained an Veterans Health Administration (VHA) opinion from a neurologist.  The Board finds that such VA examinations and opinions obtained are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from the examination and VHA reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, certain chronic diseases, including arthritis, organic diseases of the nervous system, and tumors of the brain, spinal cord, or peripheral nerves, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006, prior to the Veteran's September 2007 claim and, as such, apply in the instant case.  Such new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To show a chronic disease in service requires a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptomatology after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  

To clarify some terms used in this decision, paraplegia is a paralysis of the lower limbs and lower trunk.  There are various types and causes of paraplegia/paralysis.  See Dorland's Illustrated Medical Dictionary 1397-1399, 1401 (31st ed. 2007).  

A somatoform disorder (undifferentiated) is one productive of physical complaints, not intentionally produced or feigned, and persisting for at least six months, that cannot be fully explained by a general medical condition.  A functional disorder is a disorder of physiological function having no known organic basis.  Although not strictly correct, the term is often used in psychiatry as roughly equivalent to "psychogenic disorder"; in other branches of medicine, to "idiopathic disorder."  
Id  557, 560. 

The Veteran's current claims on appeal are essentially that he has neuromuscular/orthopedic physical disabilities of (1) the low back/lumbosacral spine and (2) the bilateral lower extremities resulting in paraplegia, which are not somatoform in nature and are separate from the service-connected somatoform disorder and depression; and that are etiologically related to a physical injury in service.  He claims entitlement to (1) a lumbosacral spine disorder, and (2) paraplegia due to radiculopathy associated with a lumbosacral spine disorder, and separate from functional paraplegia associated with somatoform disorder and depression with functional paraplegia.

Service treatment records show that the Veteran was treated in April 1998 for injury when a car collided into the rear of his car while it was stopped at stop light.  The Veteran subsequently developed a headache, neck stiffness, and low back pain and presented to the emergency room.  X-rays at that time showed that the lumbar spine was normal except for some straightening of the normal curve, ascribed to muscle spasm.  The diagnosis was back and neck strain.  He was seen three days later that month for continued constant back spasm and pain.  The assessment was status post motor vehicle accident. 

The Veteran was treated in October 1999 for an injury due to a fall off a 12-foot ladder.  At that time he complained of pain to the left lateral thigh and denied pain of the neck, back, chest or abdomen.  He was unable to walk and was brought by ambulance.  Associated treatment records show no back abnormal findings.  The assessment was contusion of the left thigh.

Service treatment records beginning in 2000 show ongoing treatment for low back pain.  The Veteran was seen in the emergency department in August 2000, reporting a history of back injury since the previous October, and complaints of increased pain.  An August 2000 magnetic resonance imaging (MRI) report contains an impression of (1) L5-S1 left paracentral small focal disc protrusion, contacting the traversing left S1 nerve root with attendant nerve root swelling below that level, with moderate disc desiccation; (2) L4-5 slight, broad based posterior disc bulge without definite evidence of nerve root compromise; and (3) L5 has congenitally short pedicles, which causes a mild bilateral neuroforaminal stenosis at that level; whether this effects the exiting portions of the L5 nerve roots is indeterminate.

Private treatment records in August and September 2000 show that the Veteran reported complaints of low back pain and left lower extremity pain.  These records showed MRI findings of a small left-sided L5-S1 herniated nucleus pulposus; lumbar myelogram with computed tomography (CT) findings of left L5-S1 protrusion with some effacement of the left sacroiliac nerve; and diagnoses of (1) left lumbar radiculitis and back pain and (2) left L5-S1 herniated nucleus pulposus.  

Private treatment records show that in September 2000 the Veteran underwent surgery, left L5-S1 discectomy, in treatment of back pain with an assessment of left L5-S1 herniated nucleus pulposus and left lumbar radiculitis.

Service treatment records dated between November 2000 and January 2001 show ongoing treatment for continued complaints low back and left buttock and hip pain into the upper thigh; and a request to evaluate the Veteran for possible additional surgery.  These records include October 2000 myelogram findings of postoperative defect at L5-S1 on the left with a 3-4 mm diameter, 1.5 inch deep protrusion into the interspace, and a dorsal defect at L5-S1.  These records include diagnoses of (1) chronic left buttock and posterolateral thigh pain, unclear etiology; (2) status post left L5-S1 partial hemilaminectomy and diskectomy; (3) radiculitis S1, left; and (4) herniated nucleus pulposus left L5-S1.

Service treatment records show that in January 2001, the Veteran underwent "a redo left L5, S1 partial hemilaminectomy and discectomy with medial facetectomy.  The admission diagnoses were (1) chronic left buttock and leg pain, unclear etiology; (2) status post left L5-S1 partial hemilaminectomy and diskectomy; (3) narcotic addition, resolved; and (4) possible RSD (Reflex Sympathetic Dystrophy) of the left leg.  The post surgery diagnosis was chronic back and left leg pain status post a left L5, S1 hemilaminectomy and discectomy.   

Subsequent service treatment records in 2001 shows continued treatment for pain and other low back and left leg symptomatology  An undated post-surgery service treatment record of follow-up contains an assessment of L5/S1 correction diskectomy with continued low back pain and sciatica, and herniated nucleus pulposus.  A March 2001 report contains postoperative MRI findings of noted changes, including that the left S1 nerve root was surrounded by a small amount of scar tissue, and there was still some medial facet that may be affecting the space around the nerve root.  

Service treatment records in 2001 include low back and left lower extremity assessments/diagnoses including (1) failed back syndrome; (2) L5-S1 diskectomy with mild L4/5 disk bulge; (3) chronic back pain; (4) chronic left leg pain; (5) post laminectomy syndrome; (6) (MRI) suspected partial left L5 laminectomy; (7) and (MRI) findings compatible with enhancing fibrous scar tissue at central posterior L5-S1 disc space encroaching on the thecal sac, but without significant pressure effect on nerve roots; no evidence of recurrent disc herniation found.

A June 2001 private treatment record shows that the treating physician noted that a May 2001 lumbosacral MRI examination demonstrated there were degenerative disc space changes at L5-S1; and that there was expectant epidural fibrosis from the previous surgeries but the left S1 nerve root appeared to be free and unimpinged.  The physician indicated that the recent MRI examination was not compatible with the neurologic syndrome, and that further surgical intervention was not needed.  

An August 2001 private treatment record contains an impression of (1) post-laminotomy syndrome; (2) chronic lumbar nerve root injury and irritation; and (3) herpes zoster.

An August 2001 medical specialist summary report (service treatment record) shows that the Veteran reported he had low back pain that would not go away and that he could not use his legs.  On review of systems, the report noted that the Veteran had no use of his lower extremities and could not stand or walk secondary to pain.  The treatment provider noted that the Veteran's strength was abnormal and he had paraplegia in the face of normal extremity neurologic examination.  The report contains diagnoses of (1) low back pain with failed back syndrome; (2) paraplegia and (3) neurogenic bladder.  A December 2001 service treatment record contains an impression of functional paraplegic secondary to pain with intact nervous system.  

A March 2002 report of MRI examination of the lumbar spine contains findings that at L5-S1, there was a grade I/IV anterolisthesis of the L5 vertebral body over S1 secondary to the degenerative disc disease.  Enhancing scar tissue was seen within the anterior and left lateral epidural space, and at the left posterior aspect of the intervertebral disc space around the left S1 and S2 transiting nerve root.  There was no evidence of residual/recurrent posterior disc herniation, and no spinal canal or neural foraminal stenosis was seen.

A March 2002 service treatment record shows complaints of severe pain.  The Veteran reported that in April 2001 his neighbor hit him on the back and since then he has not been able to walk.  He was presently in a wheel chair.  The provider noted that a September 2001 neuropsychologic evaluation found no cognitive disorder, and found that the Veteran had a "probable personality trait affecting medical condition versus somatoform disorder".  The Veteran reported having numbness from the mid-thigh down to his feet in a stocking distribution.  The Veteran reported having bilateral total leg weakness and did not move his legs spontaneously except for some mild toe wiggling.  The Veteran had numbness in a non-anatomic stocking distribution.  The examiner opined there was no anatomic reason to explain that report of numbness.

An October 2002 VA brain and spinal cord examination report describes the inservice injury and treatment, and current complaints of his inability to move his legs.  Regarding the implicit question of whether the paraplegia was associated with the Veteran's low back injury and surgeries in service, the examiner noted that the sensory examination did not follow the rules of anatomy, and that a cremasteric reflex also was inconsistent with the paralysis and sensory loss, and was not physiologically possible.  Associated nerve testing was normal.  The examiner opined that the findings were consistent with a finding that the inability of the Veteran to move his legs was functional and not physiological.  

An October 2003 VA spine examination report shows that the Veteran reported he had lost function of the lower extremities, and had no sensation below his groin.  General physical examination was unremarkable.  The Veteran had no sensation below his groin and did not have any motor function, and was unable to move both lower extremities.  Motor function of the lower extremities was 0/5.  Deep tendon reflex on the left knee was 2+; and there were no reflex in the rest of his lower extremities.  The report concluded with an impression of (1) L1 paraplegia, ASIA impairment A with bowel and bladder paralysis; and (2) chronic pain due to neuropathic pain.

A March 2004 VA brain and spinal cord examination report shows an impression that what neurological deficit the Veteran had, if any, was unclear.  The examiner opined that the complete lack of movement of the legs was productive of a degree of motor paralysis that would require severe cord involvement or severe entrapment of the cauda equine, but there was no evidence for either in terms of tone and genitourinary dysfunction; and the sensory examination did not respect the rules of neuroanatomy and was non-physiological.  The examiner opined that given the past history of low back surgery, the Veteran may have some residual deficits such as a slightly reduced ankle jerk on the left, but that any motor and sensory deficits were completely masked by the functional component of his deficits.

Military treatment records show that in July 2004 the Veteran underwent L2-3 partial lumbar laminectomy, and filum section in treatment for diagnosed adult tethered cord syndrome (filum terminale).  

VA treatment records in July 2004 month include reports of X-ray and MRI examination of the lumbar spine.  The X-ray examination showed post-laminectomy changes at L2/3, otherwise normal volume and alignment of vertebral bodies seen on a limited study.  MRI examination revealed that the disc material was well-hydrated except for the L5-S1 disc space where there was disc desiccation without frank disc herniation.  The MRI showed no disc herniation at any level evaluated.

A February 2005 VA treatment report contains an assessment of neurogenic bladder related to the Veteran's lumbar procedure in relation to his fall while on active duty.  In a December 2005 statement, a VA registered nurse opined that the Veteran "is L5 paraplegic injured secondary to a fall in 1999" and was permanently confined to a wheelchair.

A June 2006 VA brain and spinal cord examination report shows that the examiner thought that there had been no major change since an October 2002 VA examination except that the ankle reflexes may be somewhat reduced.  Based on examination findings, the examiner concluded that there remained a considerable functional component to the motor and sensory examination of the legs; and that while there may be some residual lower motor neuron injury from the back injury and surgery in service, this could not be identified because of the complete lack of effort in motor testing and claims of complete sensory loss in the legs.  In this regard, the examiner noted that the preserved sexual function and normal rectal tone would not be possible if such a complete deficit were present, noting normal somatosensory evoked potentials in 2002 were objective evidence that sensation was preserved in the legs.

In an addendum to the June 2006 VA brain and spinal cord examination report, another examiner further discussed findings and opined that the claim of neurological deficits in the legs were mostly if not entirely functional and non-physiological; and that there may be mild left S1 radiculopathy based on ankle reflex changes, though the gastrocnemius did not show atrophy or fasciculations.

During a May 2007 VA neurological disorders examination, the examiner discussed the history of the Veteran's case and results of examination and various neurological tests.  The examiner noted that the Veteran may have slightly decreased ankle jerks in comparison to 2004 findings, and that the Veteran still complained of complete anesthesia in the lower extremities, which was non-physiologic.  On that basis the examiner opined that there was no lesion found to explain the complete paraplegia.

During a March 2008 VA spine examination, the Veteran reported he had no lower extremity motor or sensory involvement.  He reported complaints of back pain with flare-ups, and that he could not walk.  After examination the report contains an assessment of failed low back surgery with moderate postoperative continued pain.  The examiner opined that he did not have an organic reason for the cause of the back pain, noting the Veteran was overly sensitive to even the extreme lightest touch in the lower back.  The examiner opined that the Veteran's low back pain was at least as likely as not the result of the Veteran's surgical procedure or injury in service.

A.  Back Disorder

In addition to the above discussed medical evidence, the Veteran also underwent a number of VA genitourinary examinations bearing on the lumbosacral spine claim on appeal.  VA genitourinary examinations in October 2002, February 2005 and May 2007 all concluded with a diagnosis of neurogenic bladder either secondary or related to the Veteran's in-service lumbar spine injury or procedures performed in service.  These findings reflect lumbosacral spine disorder with some radiculopathy involving the bladder.

In sum, the competent evidence on file shows that the Veteran has a present lumbosacral spine disorder as variously diagnosed in the clinical record as discussed above.  The Veteran has competently attested that he injured his low back/lumbosacral spine during active service and that the symptoms continued since that time.  This is verified by the medical record in service, which amply shows treatment for chronic low back symptomatology, including the spine surgeries during service.  Post service treatment records show a continuity of treatment for lumbosacral spine complaints.  

The Veteran is competent to identify lumbosacral spine symptomatology such as pain and limitations he can sense, and the continuity of that symptomatology since service, which supports the diagnoses by medical professionals.  Therefore, that lay evidence provides highly probative evidence as to etiology, which along with the medical evidence, is sufficient to establish an etiology of the lumbosacral spine disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, the most recent VA spine examination in March 2008 concluded with an opinion that the low back condition was at least as likely as not the result of the Veteran's surgical procedure or injury in service.

The evidence of record is at least in relative equipoise, given the strong lay and medical evidence of a continuity of symptoms since injury during active service ending in July 2002.  As discussed, the medical record evidence during service identifies a specific chronic lumbosacral spine condition, variously diagnosed, in service.  There is ample evidence of a chronicity of symptomatology constituting  chronic lumbosacral spine condition, and sufficient evidence to establish a service connection for the chronic lumbosacral spine disorder.   In sum, based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports service connection for a lumbosacral spine disorder.  

B.  Paraplegia Due to Radiculopathy Associated With a Lumbosacral Spine Disorder, Separate from Functional Paraplegia

In addition to the above discussed medical evidence, the Veteran also underwent a number of VA mental disorders examinations bearing on the paraplegia claim on appeal.  VA mental disorders examinations in October 2002, February 2005, July 2007, and October 2009 centered on psychiatric complaints and findings; however, at the latter two examinations, the examiners noted that the Veteran appeared to have no clear psychological impairment with the exception of physical manifestations (July 2007), and that there was inconsistent evidence regarding the etiology of the paralysis (October 2009).  At the first two examinations, the diagnosis was also centered on psychiatric manifestations, as the Veteran was diagnosed with depressive disorder and major depressive disorder, respectively.  At the last two examinations, the diagnosis was that of undifferentiated somatic disorder.

Essentially, the Veteran claims entitlement to service connection for paraplegia that is due to a back injury, that is, paraplegia due to radiculopathy associated with a lumbosacral spine disorder.  Service connection is currently in effect for somatoform disorder and depression with functional paraplegia.  The Veteran claims that he has paraplegia unrelated to a psychiatric disorder, but rather paraplegia that is a neurogenic condition, specifically due to radiculopathy of the lower extremities associated with a lumbosacral spine disorder.

In the section above, the Board grants service connection for a lumbosacral spine disability, which have associated lower extremity radiculopathy.  However, the preponderance of the competent evidence is against the Veteran's claim of entitlement to service connection for paraplegia due to the low back injury resulting in a lumbosacral spine disability or due to radiculopathy associated with a lumbosacral spine disorder, separate from functional paraplegia associated with somatoform disorder and depression.

As discussed above there is medical evidence in service of low back injury and treatment including for lumbar radiculitis in service.  Treatment providers and examiners during and since service have indicated there may be some lower extremity neurological deficits associated with radiculitis involving the lumbar spine.  However, the evidence, including the treatment and examination reports from these same medical professionals, reflects that their opinions are essentially that what mild deficits there may be, as shown by pertinent testing, could not be responsible for the claimed paraplegia.  

Although the December 2005 statement from a VA registered nurse opined that the Veteran "is L5 paraplegic injured secondary to a fall in 1999", indicating the paraplegia was due to that fall, there is no indication that the nurse examined the Veteran, reviewed his medical history, or provided a rationale for her opinion.  As such, the Board accords no probative weight to the nurse's December 2005 opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, supra ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In contrast, the remainder of the opinions given on this matter are essentially that the inability of the Veteran to move his legs was functional and not physiological.  Moreover, in June 2011 a VA chief of neurology reviewed the complete evidentiary record, including all treatment and examination records on file.  On that basis, he summarized that the record indicates that the Veteran developed paraplegia without a lesion visible on MRI; that the Veteran's reflexes were normal and Babinskis were not present, which was inconsistent with cord lesion; that the atrophy and abnormal tone expected with an organic lesion were not present; and that the Veteran's response to Viagra also suggests preserved cord function.  In conclusion, the VA physician opined that this clinical picture strongly supports the diagnosis of a non-organic cause for the Veteran's paraplegia. 

The Board accords great probative weight to the VHA opinion as such was predicated on a full review of the claims file, to include the service treatment records and post-service records, and the Veteran's subjective complaints as documented in the file.  Moreover, the VHA opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VHA opinion.  Likewise, such is consistent with the objective evidence of record, to include an August 2001 assessment of paraplegia in the face of a normal extremity neurologic examination; a December 2001 impression of functional paraplegia with intact nervous system; a March 2002 determination that there was no anatomic reason to explain the Veteran's report of numbness in his legs; an October 2002 opinion that the objective findings were consistent with an assessment that the Veteran's inability to move his legs was functional rather than physiological; and a June 2006 assessment that the Veteran's paraplegia had a considerable functional and non-physiological component. 

Additionally, while there is evidence of a continuity of symptoms since service, essentially all of the medical professionals who have addressed this question have identified these symptoms as functional paraplegia associated with the psychiatric disorder of somatoform disorder and depression.  The Veteran is not professionally qualified to offer a diagnosis or provide a possible medical etiology.  In this regard, the Board finds that the question of the nature and etiology of his paraplegia is a complex medical inquiry as such involves diagnostic testing and the interpretation of such results.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the opinions given by the VA examiners in the examinations discussed above are more probative than the Veteran's statements linking paraplegia as a physical neurogenic residual of his in-service low back injury or resulting lumbosacral spine disability.  

Therefore, as the Veteran does not have paraplegia separate from functional paraplegia associated with somatoform disorder and depression and he is already service-connected for such, to assign a separate rating under paraplegia would thus doubly compensate the Veteran for the same symptoms already considered and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, supra.  

Thus, the preponderance of the evidence is against a finding that the Veteran has paraplegia that is due to that low back disability, separate from functional paraplegia associated with somatoform disorder and depression.  Based on the foregoing, service connection must be denied for paraplegia due to radiculopathy associated with a lumbosacral spine disorder, separate from functional paraplegia associated with somatoform disorder and depression.


ORDER

Service connection for a lumbosacral spine disorder is granted.

Service connection for paraplegia due to radiculopathy associated with a lumbosacral spine disorder, separate from functional paraplegia associated with somatoform disorder and depression, is denied.



____________________________________________
A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


